DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,252,236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Gamlin et al. (US Patent No. 8,722,747 B2) reference discloses the claimed catalyst carrier (Figure 1, numerals 1- catalyst carrier, 12 – seal, 14- carrier outer wall) except for the container holding a monolith catalyst in use and that the carrier outer wall having apertures located below the seal since the carrier outer wall of Gamlin et al. formed slots (Figure 5, numeral 14) wherein the slots located below the seal. Timothy et al. (CA-2,789,445) reference discloses a similar monolith catalyst carrier comprising powdered or high surface area structured or foamed catalysts (same as claimed monolith catalyst) (Page 2, Lines 7-18) and the feet on the bottom surface of the monolith catalyst (Figure 1, numeral 3). There is no motivation/suggestion to modify/combine the teachings of Gamlin et al. and Timothy et al. to come up with the claimed apertures located below the seal.
Claims 2-16 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774